       Case 4:19-cv-00373-ALM Document 100 Filed 07/07/20 Page 1 of 4 PageID #: 1087
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                           DATE: 7/7/2020

DISTRICT JUDGE                                       COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
  UNITED MY FUNDS, LLC.

  v.                                                        4:19-CV-373

  HISHAM MUBAIDIN and CHANDANA
  PERERA


  ATTORNEYS FOR PLAINTIFF                                ATTORNEYS FOR DEFENDANT
  Xerxes Martin, IV, Robbie Malone and Jim Shin          Austin Champion and William Jones

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Jury Trial -Day 2
 9:11 a.m.     Court is in session. Court notes appearance of counsel and the parties.

 9:11 a.m.     Defendant is reminded he is under oath.

 9:11 a.m.     Defendant’s counsel, Ben Jones continues cross-examination of Wali Al-Shayef.

 9:29 a.m.     Defendant’s counsel, Ben Jones refers witness Wali Al-Shayef to Plaintiff’s Exhibit 15.

 9:33 a.m.     Defendant’s counsel, Ben Jones refers witness Wali Al-Shayef to Plaintiff’s Exhibit 21.

 9:39 a.m.     Defendant’s counsel, Ben Jones refers witness Wali Al-Shayef to Plaintiff’s Exhibit 28.

 9:49 a.m.     Defendant’s counsel, Ben Jones refers witness Wali Al-Shayef to Plaintiff’s Exhibit 25.

 9:51 a.m.     Defendant’s counsel, Ben Jones refers witness Wali Al-Shayef to Plaintiff’s Exhibit 22.

 9:57 a.m.     Defendant’s counsel, Ben Jones refers witness Wali Al-Shayef to Plaintiff’s Exhibit 27.

 10:10 a.m.    Defendant’s counsel, Ben Jones refers witness Wali Al-Shayef to Plaintiff’s Exhibit 18.

 10:14 a.m.    Defendant’s counsel, Ben Jones refers witness Wali Al-Shayef to Defendant’s Exhibit 12.
     Case 4:19-cv-00373-ALM Document 100 Filed 07/07/20 Page 2 of 4 PageID #: 1088
     CASE NO. 4:19-CV-373              DATE: 7/7//2020
     PAGE 2 - PROCEEDINGS CONTINUED:




10:33 a.m.   Jury excused. Court recess for 15 minute.

10:50 a.m.   Court re-convened. Jury seated. Defendant’s counsel, Ben Jones continues cross examination
             of Wali Al-Shayef.
10:56 a.m.   Defendant’s counsel, Ben Jones refers witness Wali Al-Shayef to Plaintiff’s Exhibit 25.

10:58 a.m.   Plaintiff’s counsel, Xerxes Martin begins re-direct examination of Wali Al-Shayef.

10:59 a.m.   Plaintiff’s counsel, Xerxes Martin refers witness Wali Al-Shayef to Plaintiff’s Exhibit 21.

11:06 a.m.   Plaintiff’s counsel, Xerxes Martin refers witness Wali Al-Shayef to Plaintiff’s Exhibit 27.

11:07 a.m.   Plaintiff’s counsel, Xerxes Martin refers witness Wali Al-Shayef to Plaintiff’s Exhibit 25.

11:13 a.m.   Defendant’s counsel, Ben Jones begins re-cross examination of Wali Al-Shayef. Defendant’s
             counsel, Ben Jones referr witness to Plaintiff’s Exhibit 22.
11:15 a.m.   Court polls the jury for questions. Bench conference.

11:17 a.m.   Court asks witness questions from jury.

11:20 a.m.   Plaintiff begins showing the deposition of Chandana Perera.

12:06 p.m.   Jury excused.

12:06 p.m.   Court hears from Plaintiff’s counsel, Robbie Malone, regarding informal charge conference.

12:11 p.m.   Court hears response from Defendant’s counsel, Ben Jones.

12:15 p.m.   Court recess for lunch.

1:18 p.m.    Court re-convened. Jury seated. Plaintiffs continue showing the deposition of Chandana
             Perera.
3:40 p.m.    Jury released.

3:41 p.m.    Parties discuss timing of case progression. Parties discuss claims to go to the jury.

3:44 p.m.    Court recess for 15 minutes.

4:02 p.m.    Court re-convened. Jury seated. Plaintiff’s counsel, Robbie Malone calls Hisham Mubaidin.
             Witness placed under oath.
     Case 4:19-cv-00373-ALM Document 100 Filed 07/07/20 Page 3 of 4 PageID #: 1089
     CASE NO. 4:19-CV-373              DATE: 7/7//2020
     PAGE 3 - PROCEEDINGS CONTINUED:




4:04 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Defendant’s Exhibit
            22.
4:07 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Defendant’s Exhibit
            23.
4:09 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Defendant’s Exhibit
            20.
4:11 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Defendant’s Exhibit
            21.
4:20 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff’s Exhibits 33,
            34, 35, 36.
4:21 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibit 2.

4:26 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibits 12,
            13, 14.
4:28 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibits 29, 7,
            39.
4:53 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibit 15.

5:06 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Defendant’s Exhibit
            18.
5:07 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibit 19.

5:10 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibit 20.

5:11 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibit 27.

5:23 p.m.   Plaintiff’s counsel, Robbie Malone refers witness, Hisham Mubaidin to Plaintiff Exhibit 16.

5:29 p.m.   Defendant’s counel, Austin Champion begins cross examination of Hisham Mubaidin.

5:59 p.m.   Jury excused.
     Case 4:19-cv-00373-ALM Document 100 Filed 07/07/20 Page 4 of 4 PageID #: 1090
     CASE NO. 4:19-CV-373              DATE: 7/7//2020
     PAGE 4 - PROCEEDINGS CONTINUED:




6:00 p.m.   Plaintiff’s counsel, Robbie Malone discusses issue. Parties will meet in chambers tomorrow at
            8:20 a.m.
6:00 p.m.   Court adjourned.


                                                DAVID O’TOOLE, CLERK

                                                By: Keary Conrad
                                                Courtroom Deputy Clerk
